Citation Nr: 0211797	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-02 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.

4.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.

(The issue of entitlement to service connection for a right 
knee disorder, to include as secondary to a service-connected 
left knee condition, will be the subject of a later Board 
decision).




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to June 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in January 2000, a 
transcript of which is of record.

The record reflects that the veteran had also perfected an 
appeal regarding the issue of entitlement to an increased 
rating for residuals of a left olecranon fracture; i.e., a 
left elbow disability.  However, at his personal hearing (pp. 
8-9) he indicated that he was satisfied with his rating for 
this disability, and was not pursuing an appeal as to that 
issue.  38 C.F.R. § 20.204 (2001).

A private outpatient clinic record dated in February 2000 
shows that the veteran apparently asked a clinician for an 
opinion that his low back disorder was secondary to his 
service-connected left knee disability.  While no such 
competent opinion is in the claims file to raise this issue 
from the record, and a claim for secondary service connection 
for a low back disability has not been filed by the veteran, 
notwithstanding the reference to the outpatient clinic record 
noted above in the Supplemental Statement of the Case issued 
in March 2001, the Board finds that this matter should be 
clarified.  That is, the Board refers the question of whether 
the veteran is seeking service connection for a low back 
disorder on a secondary basis to the RO for clarification and 
any indicated action. 

The veteran testified at a January 2000 RO hearing, in part, 
that his right knee disorder was caused by his service-
connected left knee condition and the RO addressed this 
aspect of the veteran's service connection claim in its March 
2001 Supplemental Statement of the Case.  The Board has 
determined that the appeal for entitlement to service 
connection for a right knee disorder, to include as secondary 
to a service-connected left knee condition, requires further 
development.  Therefore, the Board will undertake additional 
development on this issue pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. §19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. §20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this claim. 


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the claims adjudicated by this decision 
has been completed.

2.  The preponderance of the medical evidence is against a 
finding that the veteran has a current left wrist disorder 
attributable to his active service.

3.  The preponderance of the medical evidence is against the 
finding that the veteran has a current acquired psychiatric 
disorder, to include PTSD, that is causally related to his 
active service.

4.  Direct incurrence service connection was previously 
denied for a low back disorder by a May 1993 rating decision.  
The veteran was informed of this decision, including his 
right to appeal, and he did not appeal.

5.  The evidence submitted to reopen the veteran's claim of 
service connection for a low back disorder either does not 
bear directly and substantially upon the specific matter 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of the claim.

6.  The veteran's service-connected left knee disorder is 
manifest by painful motion; however, there is no X-ray 
evidence of arthritis, the medical evidence does not show 
that the left knee disorder is productive or instability or 
subluxation, and range of motion of the knee is from zero 
degrees of extension to 120 degrees of flexion. 


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a left wrist 
disorder or  an acquired psychiatric disorder, to include 
PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f), (2001); 66 
Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The May 1993 rating decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1992 & 2001).

3.  New and material evidence not having been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

4.  The criteria for a rating in excess of 10 percent for the 
veteran's left knee disorder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).
The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
medical examinations.  The RO also advised the veteran of the 
evidence necessary to substantiate his various claims by 
correspondence dated in January 1999, the August 1999 rating 
decision, the December 1999 Statement of the Case, at his 
January 2000 personal hearing, the March 2001 Supplemental 
Statement of the Case, and correspondence dated in June 2001.  
Further, it is noted that the June 2001 correspondence 
specifically addressed the applicability of the VCAA to this 
case, including the fact that the RO would request any 
pertinent evidence identified by the veteran.  This 
correspondence also requested that the veteran identify any 
such evidence that was not currently of record, but no 
response appears to be on file regarding this request, nor 
does it appear the veteran has otherwise indicated the 
existence of any pertinent evidence that has not been 
obtained by the RO.  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran is required based on the facts of the instant 
case.

Regarding the duty to notify, communications from the VA to 
the veteran, including the August 1999 rating decision, the 
December 1999 Statement of the Case, the March 2001 
Supplemental Statement of the Case, and the June 2001 VCAA 
letter regarding the disabilities at issue have kept him 
apprised of what the veteran must show to prevail in his 
claims.  The evidence appears to be complete.  Consequently, 
there is no further duty to notify the veteran what evidence 
he may submit.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


General Background.  The veteran was on active duty from 
December 1976 to June 1978.  His upper extremities, spine, 
and psychiatric condition were all clinically evaluated as 
normal on his November 1976 enlistment examination.  He also 
reported that he had not experienced arthritis, rheumatism, 
or bursitis; recurrent back pain; "trick" or locked knee; 
or nervous trouble of any sort.  Further, his service medical 
records reflect treatment for left knee problems beginning in 
September 1977 following a football injury, and for 
laceration of the left forearm/wrist in January 1978 after 
putting his hand through a glass window.  (Service connection 
is currently in effect for a laceration scar on the left 
forearm.)  However, these records show no diagnosis of or 
treatment for a back disability or psychiatric problems, nor 
a chronic left wrist disability other than the laceration.  
On his June 1978 discharge examination, the veteran's upper 
extremities, spine, and psychiatric condition were all 
clinically evaluated as normal.

In July 1978, the veteran submitted a VA Form 21-516, 
Application for Compensation or Pension, in which he 
requested service connection for left knee and elbow 
problems, as well as pain in the left wrist.

The veteran underwent a VA medical examination in May 1979, 
at which time he reported that he hurt both his left knee and 
both wrists while playing football in the military.  However, 
on physical examination it was stated that he recovered from 
the wrist problem.  Further, there was no indication of any 
impairment involving the low back.  In addition, his nervous 
system (neurological and psychiatric) was found to be normal.

Service connection was subsequently established for residuals 
of a left knee injury, traumatic degenerative changes of the 
left olecranon, and laceration of the left forearm by a June 
1979 rating decision.

No pertinent findings were made regarding the veteran's left 
wrist, low back, or psychiatric condition on an April 1982 VA 
medical examination.

A September 1991 medical-legal-psychological evaluation 
report reflects that the veteran sustained two work injuries 
in December 1988, which included the back; the veteran 
complained of back pain after trying to lift up a 50 pound 
bag.  The veteran indicated that he had not worked since 
December 1988; and that he continued to complain of low back 
pain.  Regarding his military service, he recounted, in part, 
that one day he had an altercation ("push and shove" match) 
with some non-commissioned officers, and in retaliation they 
accused him of being absent without leave (AWOL) even though 
he had a pass, there was a broken window in the quarters 
where he was staying, and that they planted drugs to set him 
up.  He also described his in-service left knee injury.  
After service, he had several work-related injuries, 
including a right elbow injury in 1979, and back pain while 
working at United Parcel Service from 1986 to 1987 that 
occurred when he was bending down in front of one of the 
vending machines, eating a snack.  This report also included 
a summary of medical treatment records from 1989 to 1990, 
including diagnoses of lumbosacral sprain spasm; low back 
pain, lumbar facet syndrome, lumbosacral and thoracic muscle 
strain.  In conjunction with this report, the veteran 
underwent various psychological tests to determine his 
emotional and intellectual functioning.  Based upon this 
tests, and evaluation of the veteran, diagnoses were major 
depression, recurrent, severe without psychotic features; 
personality disorder not otherwise specified (formerly mixed 
personality disorder) word on personality disorder, traits, 
some passive aggressive personality disorder, traits; chronic 
pain, back injury.  Moreover, it was stated that his 
psychological stresses included pain, financial stress, 
inability to work, and loss of sexual capability (impotence).  
Nothing in this report related the veteran psychiatric 
problems, or his back problems, to his active service.

Private medical records dated in 1992 reflect that the 
veteran sustained a gunshot wound to his buttocks, which 
resulted in a right femur fracture, among other things.  
These records also show complaints of right lower extremity 
pain, and right knee impairment.

A private medical report dated in November 1992 reflects that 
the veteran reported he was unable to function due to the 
pain in his back from his work-related injuries, as well as 
the gunshot wound to his right buttock, groin, and knee cap 
area.  It was noted that the veteran had been involved in an 
altercation where his received a gunshot wound to his right 
buttock at the entry site of the bullet, then hit his right 
femur causing a fracture, and ultimately became lodged in the 
right inguinal and anterior thigh area.  Upon impact of the 
bullet, he fell on the concrete sidewalk, hitting his right 
knee cap and lower extremity with resultant pain.  Based on 
physical examination of the veteran, this report diagnosed 
the following : gunshot wound of the right buttock, and to 
the right inguinal and anterior thigh with resultant bullet 
and bullet fragments still remaining in this area; impact and 
full injury to the right knee cap and right lower extremity; 
thoracic and lumbar muscle strain; rule-out disc space 
narrowing of the cervical spine; anxiety and depression from 
the rehabilitating factors of his post-traumatic gunshot 
injury; and lumbar facet syndrome, rule-out nucleus pulposus 
or any other degenerative processes of the spine.  Nothing in 
this report attributes any of the veteran's problems to his 
active service.

The veteran also underwent a VA joints examination in April 
1993, but the only pertinent findings made at that time 
concerned his service-connected left knee disability.

A May 1993 rating decision confirmed and continued the 10 
percent rating for the veteran's left knee disability, and 
denied service connection for a back disorder.  In denying 
the back claim, it was noted that the service medical records 
and prior VA medical examination reports were negative for 
complaints, findings, or diagnosis of a back disorder, and 
that the private medical records described post-service, 
work-related back injuries; i.e., residuals of back injuries 
were not shown to be incurred in or aggravated by service, 
but were incurred many years after separation from active 
duty.  The veteran was informed of this decision by 
correspondence dated in June 1993, as well as his right to 
appeal, and did not appeal.

By a November 1998 statement, the veteran initiated his 
current increased rating claim for the left knee, as well as 
his claims of entitlement to service connection for 
depression to his "injury in service" and an application to 
reopen a claim for service connection for a low back 
disability.  Various VA and private medical records were 
subsequently added to the file which cover a period from 1988 
to 2000.

In January 1999, the veteran underwent both a VA joints 
examination, and a VA mental disorders examination.

At the joints examination, the veteran reported, in part, 
that about the same time as his in-service left knee injury, 
he also had problems with his left wrist.  The examiner 
stated that there was some question as to whether or not the 
veteran might have sprained the wrist in association with 
football, but the veteran also reported that he became aware 
of problems with the wrist while doing repeated heavy lifting 
of various boxes at his military assignments.  Following 
examination of the left wrist, the examiner stated that the 
veteran had a history of strain/sprain injuries of the left 
wrist, but that there was minor symptomatology at this time, 
which seemed to be associated with some minor degree of 
functional impairment as far as heavy lifting/pushing, etc., 
types of activities were concerned.

X-rays taken of the left hand and wrist in conjunction with 
the VA joints examination resulted in an impression of can't 
rule out old healed fracture of the distal third of the 5th 
metacarpal with very little residual deformity.  The left 
hand and wrist were otherwise unremarkable.

At the mental disorders examination, it was stated that the 
veteran basically indicated that he was there because he was 
depressed and would like to get a loan from VA or 
compensation for his injury, and that he was also claiming 
depression as a result of his incapacitation from his left 
knee pain.  Further, the examiner noted that the veteran's 
medical records were reviewed, and summarized the contents 
thereof.  Following examination of the veteran, the examiner 
stated that there was no evidence of depression whatsoever in 
the veteran, and that the depression described in the private 
evaluation reports from September 1991 and November 1992 had 
gone into full remission without the benefit of therapy or 
medication.  The examiner also diagnosed mixed personality 
disorder, severe.  Moreover, the examiner reiterated that he 
saw absolutely no evidence of true depression in the veteran, 
and that what he sensed and experienced, based on his some 
30+ years of examining psychiatric patients, was that the 
veteran was exaggerating symptoms and presenting extremely 
vague circumstantial statements to support his claim.  
Additionally, the examiner stated that the reports for the 
workmen's compensation were felt to be products of that 
system, and that they seemed to have little or no relevance 
to the actual state of mind of the veteran, at least at the 
present time.  The examiner further stated that either the 
veteran was not telling the truth, or was massively 
exaggerating his symptoms to the clinicians who conducted the 
September 1991 and November 1992 private evaluations, or else 
there had been a magical remission that had set in between 
their examinations and the current VA mental disorders 
examination.

A January 2000 statement from a therapist from a VA vets 
center readjustment counseling service noted that the veteran 
had been a counseling client since October 1999, and 
continued to participate in individual counseling for 
symptoms of PTSD and depression.  Although the veteran was 
not in "combat" per se, it was quite evident to the 
therapist that the veteran had experienced significant trauma 
which was outside the realm of natural human experiences, and 
that he had symptoms consistent with PTSD and depression, as 
well as back pain, right and left knees, and left wrist due 
to active military injuries.  Further, it was noted that the 
veteran reported he was attacked in 1977 from behind, was put 
into a head lock position, was struggling for his life (he 
was unable to breathe) while he was confronted by several men 
on base.  Next thing he knew he was in a daze, but after what 
seemed like a black out, he was able to struggle away and 
escaped from the men who had attacked him.  In addition, the 
veteran reported several incidents of harassment because of 
his participation in sports/football, which had allowed him 
some additional privileges and excused him from some daily 
activities.  He also reported that he sustained injuries to 
his knees, back, and wrist as a result of playing football.  

A lay statement from the veteran's mother, dated in January 
2000, described how the veteran had changed as a result of 
his period of active duty.  

At his January 2000 personal hearing, the veteran described 
his left wrist problems, and testified that he injured this 
wrist at the same time he sustained the in-service laceration 
to the left forearm.  He testified that both injuries 
occurred when he put his hand through a window, that he had 
had problems since that time, but just lived with it and did 
not seek medical treatment.  Further, he indicated that he 
was seeking service connection for PTSD as directly related 
to service, and/or depression as secondary to his left knee 
disorder.  He testified that he received harassment during 
service due to his being on the football team, and reiterated 
his account of being attacked from behind during service 
where he was placed in a choke hold.

Private medical records dated in January and February 2000 
note treatment for complaints of back and right knee pain, 
which the veteran reported was secondary to the left knee 
disorder.

The record reflects that the veteran underwent a VA neuro-
psychological examination in September 2000.  It was noted 
that information for this evaluation was provided by the 
veteran and by a review of his medical records.  The 
veteran's account of his purported in-service choking 
incident, when he was attacked from behind, was also noted.  
Moreover, it was indicated that various psychological tests 
were conducted.  Following this evaluation and testing, the 
examiner commented that individuals who scored in the manner 
similar to the veteran on the validity scales were often 
either clearly psychotic (which would be obvious during 
clinical interview) or at least exaggerating symptoms and 
problems, possibly a plea for help.  The examiner further 
noted that acute psychotic symptoms were absent during the 
interview, and were not documented in the recent medical 
records.  In addition, the veteran's normal test performance 
on a measure of auditory verbal attention was not consistent 
with the expected clinical presentation of an individual with 
scores like the veteran's.  Further, the examiner stated that 
while the veteran described symptoms that were consistent 
with PTSD and depression, his questionably valid MMPI-2 test 
finding - which it was stated likely represented an attempt 
to portray himself in an overly negative manner or greatly 
exaggerate his current symptoms - raised questions regarding 
the accuracy of his reported symptoms.  Despite this fact, it 
was recommended that the veteran's self-reported depressive 
symptoms and reported anxiety disturbance (i.e., PTSD 
symptoms) be thoroughly evaluated on an on-going basis by his 
treatment team.

A VA PTSD examination reported dated later in September 2000 
is also on file, and was conducted by the same clinician who 
conducted the January 1999 VA mental disorders examination.  
The examiner indicated that the medical records had been 
reviewed, and that his actual evaluation of the veteran 
occurred in July 2000.  Following examination of the veteran, 
the examiner stated that it was not suggestive in any fashion 
of PTSD; that he heard absolutely no stressor during the 
veteran's military career, such as combat, explosions, or 
other horrifying occurrences that in any way would cause 
PTSD; that a brawl in front of a soda machine did not qualify 
as a stressor for PTSD; that the veteran did not produce any 
new symptoms other than those mentioned in the prior report 
from 1999; that he did not consider the veteran to be a valid 
historian; and suggested that the primary problem, as the 
case had unfolded, was that of a severe personality disorder 
with mixed emotional features.  Nevertheless, because of the 
complexity of this case, and the obvious concern of the 
veteran's entire family, the examiner arranged for the 
neuropsychiatric evaluation; summarized the results thereof; 
and stated that these results, in his 16 year history of this 
compensation and pension position from Neuropsychiatric 
Department, indicated that the veteran was purposefully 
manipulating the test results for his own personal gain (in 
order to establish PTSD service connectedness).  The examiner 
also noted that there was no evidence on testing that the 
veteran was functioning on a psychotic level.  In summary, 
the examiner stated that two psychiatric evaluations and 
review of the psychiatric medical records failed to suggest 
the presence of significant symptoms of PTSD that allegedly, 
according to the veteran, arose from his altercation in front 
of the soda machine; and reiterated that the most recent test 
results suggested that the veteran was manipulating and 
exaggerating his symptoms.  Overall diagnoses from this 
examination included alcohol and cannabis abuse, by history; 
no evidence of PTSD in the veteran; and mixed personality 
disorder with passive/aggressive paranoid and antisocial 
features (primary problem).

The veteran also underwent a new VA joints examination in 
December 2000, conducted by the same clinician as in January 
1999, who noted that the claims file had been reviewed and 
summarized the contents thereof.  At this examination, the 
veteran reported that he "strained" the wrist while 
apparently lifting heavy boxes, for which he was 
conservatively treated with an Ace bandage and some pain 
pills.  He also reported that he injured his wrist when he 
put his fist through a plate glass window, sustaining a 
laceration on the wrist.  Following examination of the left 
wrist, the examiner stated that the examination did not 
reveal any significant objective abnormality.  The examiner 
further stated that for all practical purposes, the veteran 
had what was considered to be normal range of motion for him 
(as compared to the right side).  Granted, the veteran 
previously had a superficial laceration of the ulnar aspect 
of the wrist, but this scar was barely visible and was 
certainly completely asymptomatic.  The veteran also appeared 
to have full functional use of the hand with regard to the 
fingers; that the January 1999 X-rays of the left wrist, as 
well as X-rays conducted in conjunction with this 
examination, were completely normal.  Thus, the diagnosis as 
related to his reported wrist pain would simply be 
"arthralgia with history of mild strain/sprain."  There was 
no indication of any disability or functional impairment, as 
related to his wrist complaints.  In addition, the examiner 
stated that he wanted to raise the possibility that the 
veteran's wrist pain might actually represent referred 
symptoms from the degenerative arthritic condition of his 
left elbow, and provided his rationale therefor.  However, 
the examiner emphasized that this was merely a hypothesis and 
not a proven fact, and that, regardless, the examination of 
the wrist was completely normal.

I.  Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807-32,808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) effective March 7, 1997, the 
date of the Court decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen at 139.  However, as indicated above, this 
regulation was amended in June 1999.  These amendment, in 
part, eliminated the requirement of a "clear diagnosis."  
61 Fed. Reg. 32,807-32,808.  In the instant case, the Board 
finds that the amendments to 38 C.F.R. 3.304(f) were to 
conform the regulation to the Court's holding in Cohen, 
supra, and that elimination of the requirement of a "clear 
diagnosis," lessened the burden on the veteran.  Therefore, 
the Board concludes that the veteran will not be prejudiced 
by the Board's adjudication of his claim under the revised 
criteria of 38 C.F.R. 3.304(f).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a left wrist 
disorder and an acquired psychiatric disorder, to include 
PTSD.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence; he 
is not qualified to diagnose a medical disability, nor 
provide a competent medical opinion as to the etiology 
thereof.

With respect to the left wrist disorder, the Board notes that 
the veteran did sustain a laceration to his left 
forearm/wrist in January 1978, while on active duty, and that 
he did complain of left wrist pain on his July 1978 
Application for Compensation or Pension.  However, it was 
indicated that his left wrist problems had resolved by the 
time of the May 1979 VA medical examination.  Further, the 
December 2000 VA joints examination essentially found that, 
despite the veteran's complaints of pain, his wrist was 
normal on examination.  Moreover, the examiner opined, in 
essence, that the veteran's complaints of wrist pain might be 
a referred symptom of his service-connected left elbow 
disability, and not a disability in and of itself.  No 
competent medical evidence is otherwise on file which shows 
that the veteran has a current left wrist disability, and 
that such a disability was incurred in or aggravated by 
active service.  Regarding the examiner's diagnosis of 
arthralgia, the Board notes that "arthralgia" is defined as 
pain in a joint.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
140 (28th ed., 1994); Mykles v. Brown, 7 Vet. App. 372, 373 
(1995).  It has been held that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim. 

The Board also concludes that the preponderance of the 
evidence is against a finding that the veteran currently has 
an acquired psychiatric disorder, to include PTSD, due to his 
active service or as secondary to a service-connected 
disability.

The Board notes that private evaluations conducted in 
September 1991 and November 1992 show diagnoses of major 
depression, and anxiety and depression, respectively.  
However, nothing in these reports relates these diagnoses to 
the veteran's active service.  Regarding the January 2000 
statement from the vets center counseling therapist, the 
Board notes that it does not appear that this individual has 
received any special training or acquired any medical 
expertise in matters related to etiological determinations of 
conditions such as psychiatric disorders, in that the 
therapists degrees are that of an M.A. and an MFT; i.e., the 
record does not show that this individual is a psychiatrist 
or a psychologist.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997).  Even if this individual is qualified to render such 
an opinion, the preponderance of the evidence would still be 
against the claim by virtue of the VA mental disorders 
examination conducted in January 1999, the subsequent VA PTSD 
examination report from September 2000, as well as the 
September 2000 neuro-psychological assessment.  As mentioned 
above, the clinician who conducted both the January 1999 and 
September 2000 VA examinations examined the veteran and 
reviewed his medical records.  Therefore, the Board finds 
that his opinions are entitled to the most weight.  For the 
reasons detailed above, the findings of this clinician, as 
well as those of the September 2000 neuro-psychological 
evaluation, are against the veteran's claim.  In essence, 
these reports reflect that the veteran does not have an 
acquired psychiatric disorder, but a personality disorder.  A 
personality disorder is not a disability for VA compensation 
purposes.  38 C.F.R. § 3.303(c).  It is also pertinent to 
note that these reports call into question the veteran's 
credibility regarding his claim.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
this claim.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for a left wrist disorder, a right knee 
disorder, and an acquired psychiatric disorder, to include 
PTSD.  Thus, these claims must be denied.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

II.  New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

It was specifically stated in the VCAA that nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See VCAA (codified as amended at 38 U.S.C. § 
5103A(f) (West Supp. 2001)).  It is noted that regulations 
adopted by VA implementing the VCAA includes changes to the 
standard for determining new and material evidence, and 
provides for limited assistance to claimants seeking to 
reopen previously denied claims.  VA's authority to provide 
such additional assistance is provided by 38 U.S.C. 5103A(g) 
(West Supp. 2001) which states that nothing in section 5103A 
precludes VA from providing such other assistance as the 
Secretary considers appropriate.  However, these changes are 
applicable only to claims to reopen filed on or after August 
29, 2001.  See 66 Fed. Reg. 45620, 45628-45629.  Here, the 
veteran's claim was filed prior to August 29, 2001, and, as 
such, these changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, as indicated above, the Board has 
determined that all duty to assist and notify provisions of 
the VCAA have been fulfilled, to include the requirements for 
new and material evidence.  For example, the January 1999 
correspondence informed him of the need to submit new and 
material evidence, and described what type of evidence would 
qualify; the December 1999 Statement of the Case included the 
standard for "new and material evidence" under 38 C.F.R. 
§ 3.156(a); he was advised to submit medical evidence 
relating his back disorder to service at the January 2000 
hearing; and the June 2001 correspondence addressed the 
applicability of the VCAA to the facts of this case, 
including the fact that VA would request any pertinent 
records identified by the veteran.  As mentioned above, there 
is no indication that the veteran has identified any 
pertinent evidence that is not on file. 

Regarding the duty to notify, communications from the VA to 
the veteran, including the August 1999 RO decision, the 
December 1999 Statement of the Case, the March 2001 
Supplemental Statement of the Case, and the June 2001 VCAA 
letter regarding this disability have kept him apprised of 
what the veteran must show to prevail in his claim.  The 
evidence appears to be complete.  Consequently, there is no 
further duty to notify the veteran what evidence he may 
submit.  See Generally Quartuccio, supra.  

In the instant case, the record reflects that service 
connection was previously denied for a low back disorder by 
the May 1993 rating decision as the evidence showed no back 
problems during service, and that his current back disorder 
was due to post-service, work-related injuries.  The evidence 
submitted since that time includes medical evidence showing 
treatment for complaints of back pain; the January 2000 
statement from the vet center's counseling therapist which 
stated that the veteran injured his back, among other things, 
playing football; and the veteran's own contentions that his 
back disorder began during or as the result of an injury 
during service.   

With respect to the additional evidence, the Board notes that 
it is "new" to the extent it was not previously of record.  
However, the Board finds that the additional medical records 
are cumulative and redundant to the extent they show 
treatment for back problems.  38 C.F.R. § 3.156(a).  Such 
evidence was on file at the time of the previous denial, and 
nothing in these additional medical records contributes to a 
"more complete picture" of the circumstances surrounding 
the origin of a veteran's disability.  See Hodge at 1363.

The veteran's contention asserting an etiologic relationship 
between his back disorder and service is not "new," to the 
extent that it is essentially repetitious of contentions of 
record at the time of the May 1993 rating decision.  See Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  Although his 
statements are deemed truthful and probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu, supra; Miller v. Derwinski, 2 Vet. App. 
578, 580 (1992).  Thus, even if some of contentions of record 
represent "new" evidence, it is nonetheless not "material" 
because it has not been shown that the veteran has any 
medical knowledge beyond that of lay persons.  Moray v. 
Brown, 5 Vet. App. 211 (1993). 

There being no other evidence submitted in support of the 
veteran's request to reopen, the Board finds that new and 
material evidence has not been presented pursuant to 
38 C.F.R. § 3.156(a).  Inasmuch as the veteran has not 
submitted new and material evidence in support of his 
application to reopen, the Board does not have jurisdiction 
to consider the claim or to order additional development.  
See Barnett, supra.

III.  Increased Rating

Background.  As mentioned above, service connection was 
established for a left knee disorder by a June 1979 rating 
decision, and the veteran initiated his current increased 
rating claim by a November 1998 statement.  The medical 
records added to the file show, among other things, 
complaints of left knee pain.

At the January 1999 VA joints examination, the veteran 
reported that his left knee had become progressively worse 
since his in-service injury; that any work activity in which 
he did deep-knee bending, stooping, squatting, crawling, etc. 
would aggravate the knee and cause it to be uncomfortable 
with pain both anteromedially as well as anterolaterally; 
that cold weather definitely affected the knee; and that he 
did not participate in any particular sports.  Examination of 
the left knee suggested a very mild varus (genu varum), a so-
called bow-legged appearance, but that it was quite mild and 
might represent medial joint pathology.  Further, there was 
no gross swelling or effusion of the left knee, and the 
patella was found to be stable bilaterally.  There was no 
indication of any ligament laxity.  However, there was a 
suggestion of perhaps a Grade I Lachman sign bilaterally, 
which it was noted might simply be normal for the veteran.  
Manipulation of the left knee resulted in slight 
intraarticular crepitation, perhaps more in the medial 
compartment than laterally.  Additionally, the veteran had 
full extension of both knees with flexion bilaterally to 120 
degrees.  

Based on the foregoing, the examiner concluded that the 
veteran had a history of an apparent acute severe 
strain/sprain injury of the knee; that he had developed 
gradually increasing difficulties with the knee; and that the 
possibility of early degenerative arthritic changes of the 
knee was considered.  The examiner also noted that, 
clinically, the veteran's findings were suggestive of medial 
compartment degenerative arthritis, but that X-rays failed to 
confirm this diagnosis.  At any rate, the veteran appeared to 
have some disability related to this problem with functional 
impairment associated with activities such as deep-knee 
bending, stooping, crawling, running, jumping, etc.  Further, 
the examiner stated that this impairment would seem to be on 
the basis of pain and fatigability without some degree of 
articular structural change.  There was no indication of 
instability, incoordination, or weakness.

The January 1999 VA X-rays of the left knee resulted in an 
overall impression of mild soft tissue accentuation over the 
lateral aspect of the lateral compartment.  The left knee was 
otherwise unremarkable.

At his January 2000 personal hearing, the veteran testified, 
in essence, that his left knee was stiff in the morning; that 
he had chronic left knee pain, more so with activity such as 
prolonged walking; that he took varying amounts of ibuprofen 
on a daily basis for his left knee pain, depending upon the 
severity thereof, and that he had occasional swelling.  He 
also reported that there were times that his knee felt like 
it was going to buckle.  Nevertheless, he indicated that the 
severity of his left knee was about the same as it was at the 
time of the January 1999 VA joints examination.

An August 2000 VA X-ray report reflects that the veteran's 
left knee had poor definition cortical margin left proximal 
lateral tibia of questionable significance.  The left knee 
was otherwise unremarkable.

No pertinent findings were made regarding the severity of the 
service-connected left knee disorder at the December 2000 VA 
joints examination.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In evaluating the severity of the veteran's service-connected 
left knee disorder, the RO has considered the criteria found 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, and 5261. 

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  General 
Counsel subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his left knee disorder.

The Board acknowledges that the medical evidence reflects 
that the veteran's left knee is manifest by painful motion.  
However, there is no X-ray evidence of arthritis of the left 
knee, notwithstanding the March 2001 Supplemental Statement 
of the Case, which indicated that the service-connected 
disability was evaluated as 10 percent disabling pursuant to 
the requirements of Diagnostic Code 5003 and 5010.  While 
arthritis was suspected clinically, X-rays of the left knee 
in January 1999 and August 2000 failed to result in a 
diagnosis of arthritis.  Accordingly, the provisions of 
Diagnostic Codes 5003 and 5010, as well as VAOPGCPREC 23-97 
and 9-98, are not for application in the instant case.  The 
most recent VA clinical examination in January 1999 showed 
range of motion of the left knee was from zero degrees of 
extension to 120 degrees of flexion, which does not support a 
compensable rating, let alone a rating in excess of 10 
percent.  A review of the record reflects that the left knee 
disability has been evaluated pursuant to Diagnostic Code 
5257 since the original grant of service connection in June 
1979.  However, the medical evidence does not show that the 
veteran's left knee is manifest by instability or 
subluxation.  The January 1999 VA joints examination found 
the patella to be stable bilaterally, and there was no 
indication of any ligament laxity. Moreover, the examiner 
specifically stated that there was no indication of 
instability, incoordination, or weakness.  Consequently, the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, 5261.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent for his left knee disorder.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  In 
making this determination, the Board took into consideration 
the requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
has determined that they do not permit a schedular rating in 
excess of 10 percent.  These regulations are applicable in 
the instant case because the veteran has reported that his 
left knee is manifest by pain and resulting functional 
impairment.  Despite these subjective complaints, the record 
does not contain objective evidence by which it can be 
factually ascertained that there is or would be any 
functional impairment attributable to the veteran's 
complaints of left knee pain which would warrant a schedular 
rating in excess of the 10 percent evaluation currently in 
effect.  

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz, supra.
ORDER

Entitlement to service connection for a left wrist disorder 
and an acquired psychiatric disorder, to include PTSD, is 
denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder, the benefit sought on appeal is denied.

Entitlement to a rating in excess of 10 percent for a left 
knee disorder is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

